Citation Nr: 0424807	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  01-00 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for dermatitis, to 
include the question of timeliness of the substantive appeal.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for anisometropia of 
the left eye.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to January 
2000.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision in 
which the RO denied the veteran's claims for service 
connection for anisometropia of the left eye, atypical 
keratoconus of the left eye, bilateral hearing loss, a left 
knee disability, tinnitus, dermatitis, residuals of a 
fracture of the left fibula, chest pain, hyperlipidemia, a 
right ankle disability, and a left ankle disability; but  
granted service connection and assigned a noncompensable 
evaluation for allergic rhinitis/sinusitis, , effective 
February 1, 2000.  The veteran filed a notice of disagreement 
(NOD) in September 2000.  The RO issued a statement of the 
case (SOC) in November 2000, for all issues except service 
connection for dermatitis, and the veteran filed a 
substantive appeal for the issues listed in the November 2000 
SOC later that same month.  In March 9, 2001, the veteran 
testified during an RO hearing; a transcript of that hearing 
is of record.

In February 2002, the RO issued a supplemental SOC (SSOC) 
addressing additional evidence received, and reflecting the 
continued denial of the  on the claims for service connection 
for atypical keratoconus of the left eye, and for a higher  
initial rating for allergic rhinitis/sinusitis.  In this SSOC 
and an accompanying rating action, the RO increased the 
veteran's evaluation for allergic rhinitis/sinusitis to 10 
percent.  

In a September 2002 statement, the veteran withdrew his 
appeals of the denial of service connection for 
hyperlipidemia and chest pains, and expressed his 
satisfaction with the 10 percent evaluation assigned for his 
service-connected sinusitis.  Although the veteran has not 
received the schedular maximum available for sinusitis, 
because he has expressed satisfaction with the rating 
assigned, the Board finds that the benefit sought on appeal 
with regard to this issue has been granted, and this issue is  
no longer before the Board for appellate consideration.  
Additionally, in light of the veteran's withdrawal of his 
appeals for service connection for hyperlipidemia and chest 
pains, these issues, likewise, are no longer before the Board 
for appellate consideration either.

In a March 2003 SSOC, the RO addressed the veteran's 
remaining issues on appeal, and included his claim for 
service connection for dermatitis.  Notice of this SSOC was 
sent on May 5, 2003.  Later that same month, the veteran 
submitted a statement requesting a sixty-day extension to 
submit evidence.  Evidence was submitted, along with 
testimony, during a 1 September 10, 2003, RO hearing;  a 
transcript of this hearing is of record.  

In a November 2003 rating action, the RO granted service 
connection for atypical keratoconus of the left eye, 
tinnitus, a right ankle disability (identified as vascular 
insufficiency of the right lower extremity), a left knee 
disability, and residuals of a fracture of the right fibula.  
Because the benefit sought on appeal for these claims has 
been granted, these issues are no longer before the Board for 
appellate consideration.  

Also, in November 2003, the RO issued a supplemental SOC 
(SSOC) that addresses additional evidence received concerning 
the veteran's claims of service connection for anisometropia, 
a left ankle disability, dermatitis, and bilateral hearing 
loss, and reflects the RO's continued denial of these claims.

The Board's decision denying the veteran's claims for service 
connection for bilateral hearing loss and for anisometropia 
is set forth below.  The claims for service connection for a 
left ankle disability and for dermatitis are addressed in the 
remand following the order; this matter is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  There is no competent evidence to establish that the 
veteran has hearing loss of right and/or left ear that is 
recognized as a disability for VA purposes.  

3.  Anisometropia, a difference in the refractive power of 
the two eyes, is a congenital or developmental defect, for 
which compensation benefits are not payable.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303  (2003).

2.  The criteria for service connection for anisometropia of 
the left eye are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims for service connection for bilateral 
hearing loss and anisometropia have been accomplished.

In May 2000, March 2001, October 2002, and February 2004 
letters, the November 2000 SOC, and the February 2002, March 
2003, and November 2003 SSOCs, the RO notified the veteran of 
the legal criteria governing the claims.  In each instance, 
the veteran was given an opportunity to respond.  In a March 
2004 statement he indicated that he had was submitted all his 
evidence during his September 2003 RO hearing.  The Board 
notes that in a July 2004 statement, the veteran's 
representative asserted that the evidence of record did not 
provide the veteran sufficient notice of what he needed to 
submit to substantiate his claim.  The Board disagrees.  The 
October 2002 letter identifies the evidence that the veteran 
needs to submit to establish service connection, and the 
November 2000 SOC lays out all the elements of service 
connection in its presentation of the regulations.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the March 2001 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In this letter, VA requested that the 
veteran provide information to enable it to attempt to obtain 
any outstanding medical evidence pertinent to the claims on 
appeal.  The letter also invited the veteran to send in any 
evidence in his possession.  In statements in October 2003 
and March 2004 the veteran indicated that he had no 
additional evidence to submit.

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004),  the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  
In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal.  However, the Board finds that 
the lack of pre-adjudication notice in this case has not, in 
any way, prejudiced the appellant.  

The initial rating action in this case was issued in 
September 2000, prior to the enactment of the VCAA in 
November 2000.  Compliance with the VCAA was not completed 
until October 2003.  In October 2003 the veteran stated he 
had no additional medical evidence to submit, and he 
reiterated in a March 2004 statement that all evidence had 
been submitted in September 2003.  In November 2003, after 
all appropriate notice and assistance had been provided, and 
all evidence submitted by the veteran was of record, the RO 
adjudicated the veteran's claims for the first time after 
compliance with the VCAA.  All pertinent records were in the 
claims file prior to the RO's post-VCAA notice adjudication 
of the veteran's claims.  Given the RO's compliance with 
VCAA, and the RO's post-compliance adjudication of the 
claims, there is no additional action to be taken by the RO, 
and no benefit to the veteran in returning his claims to the 
RO for yet another post-VCAA adjudication.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  Either the RO has 
obtained the veteran's identified treatment records or the 
veteran has submitted them himself, the RO has arranged for 
the veteran to undergo a VA examination in connection with 
his left eye claim.  Moreover, the veteran has been given the 
opportunity to submit evidence to support his claims, which 
he has done, and, as noted above, he has stated that he has 
no additional evidence to submit.  Significantly, neither the 
veteran nor his representative has alleged, and the record 
does not otherwise indicate, that there is any existing, 
pertinent evidence that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102. 

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims for service connection for 
hearing loss and for anisometropia.



II. Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service.  38 C.F.R. 
§§ 3.102, 3.303(d).  Service connection requires a finding of 
the existence of a current disability and a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309  (1993).  

A.  Bilateral Hearing Loss

On the authorized audiological evaluation conducted as part 
of the veteran's separation from service in October 1999, 
pure tone thresholds, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
- 5
5
0
LEFT
20
15
5
5
20

No speech audiometry results were noted.  None of the 
audiological results noted in service as part of the 
veteran's routine examinations had pure tone thresholds 
higher than the October 1999 examination.

In an August 2003 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
15
LEFT
20
15
10
10
20

No speech audiometry tests were performed.  The examiner 
diagnosed bilateral  hearing within normal limits.  

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or 
the auditory threshold in at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 26 decibels or 
greater, or where speech recognition scores using the 
Maryland CNC test are 94 percent.  38 C.F.R. § 3.385 (2003).  

As shown by the test results noted above, the veteran's 
auditory thresholds do not meet the criteria for an impaired 
hearing disability for VA purposes.  None of his auditory 
thresholds at the noted frequencies meet the 26 decibel 
level, let alone the 40 decibel level.  This evidence 
indicates that veteran does not have hearing loss recognized 
as a disability for VA purposes (and for which compensation 
benefits can be awarded) in either the right or left ear.  As 
indicated above, Congress has specifically limited 
entitlement to service-connection for instances in which 
disease or injury have resulted in a disability.  See 38 
U.S.C.A. § 1110.  Hence, in the absence of competent and 
persuasive evidence of a hearing loss disability of either 
ear or both ears (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

While, admittedly, the above-referenced VA audiological 
evaluations did not include speech recognition testing-which 
could, alternatively, provide a means of establishing hearing 
loss disability under 38 C.F.R. § 3.385-VA is not required 
to have the veteran undergo any further evaluation, for that 
purpose.  Despite being given an opportunity to present 
information and/or evidence to support his claims on several 
occasions, the Board notes that the veteran has neither 
presented nor alluded to the existence of any competent 
evidence that establishes any hearing loss of either ear-
much less hearing loss recognized as a disability under 
section  3.385.  Hence, under these circumstances, VA was not 
required to arrange for the veteran to undergo any 
examination in connection with this claim.  See 38 U.S.C.A. 
§ 5103A.  

The Board has considered the veteran's assertions.  However, 
as a layperson without the appropriate training and 
expertise, he simply is not competent opinion on whether he, 
in fact, suffers from hearing loss to an extent meeting the 
criteria of 38 C.F.R. § 3.385 on the basis of his assertions, 
alone, or to render a medical opinion as to the etiology of 
any such disability.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). 

Accordingly, service connection for bilateral hearing loss 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as competent evidence simply does not 
support the claim,  that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

B.  Anisometropia

Service medical records show that at entry into service in 
January 1975, the veteran's distance vision in the left eye 
was 20/400, and his right eye was 20/40.  His near vision in 
the left eye was 20/50 and his right eye was 20/20.  Because 
his vision did not meet the requirements for enlistment he 
was given a waiver of this requirement at induction.  In 
March 1994, eye tests show that he had distance vision of 
20/400 in the left eye and near vision of 20/400 corrected to 
20/20 with contacts.  During service the veteran underwent 
surgery to improve his vision.  During service he was also 
diagnosed with anisometropia or a difference in the 
refractive power of the two eyes based on the discrepancy 
between his vision in the right and left eyes.  At 
separation, the veteran's right eye had distance vision of 
20/20 and his left eye had distance vision of 20/200.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service.  38 C.F.R. 
§§ 3.102, 3.303(d).  Service connection requires a finding of 
the existence of a current disability and a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309  (1993).  

Under pertinent VA regulations congenital or developmental 
defects, such as refractive error of the eye, are not 
considered "diseases or injuries within the meaning of 
applicable legislation, and hence, do not constitute a 
disability for VA compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9.  Accordingly, the veteran's anisometropia, 
which is a refractive error, does meet the criteria for 
payment of compensation.  While, service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury (see VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 
(1993)), there simply is no allegation, or indication, that 
such occurred in this case.  Review of the record reveals 
that the veteran's visual acuity in the left eye did not 
permanently increase in severity during service; on the 
contrary,  at separation, his distance vision in the left eye 
was better than it had been at induction, improving from 
20/400 to 20/200.  . 

As indicated above, in the absence of evidence of a the 
currently claimed disability, there can be no valid claim for 
service connection.  See Gilpin, 155 F.3d at 1353; Brammer, 3 
Vet. App. at 225.

Under these circumstances, the claim for service connection 
for anisometropia must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the evidence 
simply does not support the veteran's entitlement to service 
connection for the disability under consideration, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for anisometropia is denied.


REMAND

Following a review of the claims file, the Board finds that 
there is a question as to whether the veteran's substantive 
appeal for dermatitis was filed in a timely manner. Notice of 
the rating action on appeal was mailed to the veteran on 
September 14, 2000.  On September 22, 2000, the veteran's NOD 
was received at the RO.  The RO issued an SOC in November 
2000, but failed to include dermatitis in the issues 
discussed, despite the veteran's inclusion of this issue in 
the NOD.

On May 5, 2003, the RO sent the veteran an SSOC which 
included dermatitis as an issue.  On May 27, 2003, the RO 
received a statement from the veteran referring to additional 
medical records and requesting a sixty-day extension.  On 
September 10, 2003, the veteran testified during a hearing at 
the RO and submitted additional evidence at the hearing.

Absent a timely appeal, the Board does not have jurisdiction 
to decide the merits of the issue certified for appeal. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.34, 20.300, 
20.302 (2003).  Although the Board has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the appellant.  
VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).  For instance, 
the Board must ensure that the claimant was afforded 
appropriate procedural protections, including adequate notice 
and the opportunity to be heard on the question of 
timeliness.  Thus, the Board finds that a remand for RO 
consideration of the question of whether a timely appeal was 
filed, with notice to the veteran and his representative, and 
an appropriate time period for response, is appropriate.

The Board also finds that additional RO action on the claim 
for service connection for a left ankle disability is 
warranted.  

Service records show that the veteran was treated in March 
1978 for a mild abrasion of the left foot on the medial 
malleolus.  In May 1980 he had a growth on his left foot 
excised.  In April 1986 he complained of bilateral leg pain 
below the knees of one week duration, and was noted to have 
pain in the Achilles area with no anterior tenderness, 
increased pain on dorsiflexion, and pain on toe walking.  He 
was diagnosed with Achilles tendonitis bilaterally.  At 
separation, his lower extremities were normal, but on his 
Report of Medical History the physician completing the form 
noted that the veteran had sprained both ankles several 
times.  

Post service, the veteran underwent a VA joints examination 
in November 2001.  X-rays taken at this time revealed no 
evidence of fracture, no degenerative change, no soft tissue 
swelling, and no other abnormality of the left ankle.  At the 
examination the veteran reported that his left ankle was 
painful with standing, running or walking.  On physical 
examination, the examiner noted that the left ankle was 
tender on the lateral malleolus, and that dorsiflexion was 
zero degrees, and flexion was 45 degrees.  He diagnosed 
residuals of frequent ankle sprains bilaterally with slight 
limitation of motion.  

This medical evidence is not adequate to permit the Board to 
adjudicate this claim, another medical examination and 
opinion are warranted.  The November 2001 examiner failed to 
address the specific treatment the veteran received in 
service, when assessing the veteran's left ankle.  He also 
failed to address the X-ray findings when issuing his 
findings.  

Accordingly on remand, the RO should arrange for the veteran 
to undergo VA orthopedic examination to obtain medical 
information needed to resolve the claim remaining on appeal.  
The veteran is advised that the purpose of any examination 
requested pursuant to this remand is to obtain information or 
evidence that may be dispositive of the appeal.  See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, failure to 
report to any such scheduled examination, without good cause, 
may  result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file copy(ies) of the notice(s) of 
the examination sent to him by the pertinent VA medical 
facility(ies) at which the examination is to take place.   

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim(s) remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran and 
his representative with a supplemental 
statement of the case that addresses the 
question of whether a timely substantive 
appeal has been filed with the September 
2000 denial of the veteran's claim for 
service connection for dermatitis.  It is 
imperative that the veteran is given full 
notice of the RO's determination on the 
timeliness question, and that he and his 
representative are afforded full 
opportunity to present evidence and/or 
argument on that question.

2.  If the RO determines that the appeal 
from the denial of service connection for 
dermatitis was perfected in a timely 
manner, the RO should complete the 
actions requested in paragraphs 6 through 
9 for this claim; if not, the RO should 
skip those paragraphs, and return the 
claims file to the Board when all 
necessary action on the veteran's claim 
for service connection for a left ankle 
disability has been completed.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record relating to his left 
ankle disability.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).    

4.  After all records and/or responses 
received have been associated with the 
claims file, or the period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of his left 
ankle at an appropriate medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history.  All 
necessary tests, studies and 
consultations deemed necessary should be 
accomplished (with all findings made 
available to the primary examiner prior 
to the completion of his report), and all 
clinical findings should be reported in 
detail.
 
Based on the examination and review of 
the record (to include any reports of X-
rays and/or other studies accomplished in 
connection with the examination), the 
examiner should identify all disabilities 
affecting the veteran's left ankle.  With 
respect to each diagnosed disability, the 
examiner should opine whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that such 
disability is medically related to the 
veteran's active military service.  
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for all opinion 
expressed and conclusions reached (to 
include, as appropriate, citation to 
specific evidence of record), in a 
typewritten report.
 
5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.
 
6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  
 
7.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  
 
8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a left ankle 
disability in light of all pertinent 
evidence and legal authority.  
 
9.  If any benefits sought on appeal, 
remain denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
all additional legal authority 
considered, along with clear reasons and 
bases for all determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeal for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



